Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 09/02/2021 has been entered and fully considered. 
Claims 10,15,16,19,21,24,25,27,57,58,61,63,66,67,68,69,74,75,78,80,81,82,83,84 are pending, of which claims 15,16,19,21,24,25,27,57,63,66,67,68,69,74,75,78,80 were amended and claims 81,82,83,84 were new.  
The previous nonstatutory double patenting as being unpatentable over claim(s) 1,6,10,15,16,18,19,21,22,23,24,25,26,27,28 of copending Application No. 16181242(US20200139281A1) SMITH242 (reference application) rejections have been withdrawn in light of the terminal disclaimer.
The previous claim(s) 1, 15, 16, 19, 21, 27, 57, 58, 61, 63, 67, 69, 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016119080 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous claim(s) 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous claim(s) 66, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 in view of US 6623548 (herein known as GORDON) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

The previous claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 in view of US 20150053627 (herein known as SILIN) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140346107 (herein known as ANANTHARAMAIA H) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140346107 (herein known as ANANTHARAMAIA H) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous claim(s) 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (herein known as LI) in view of US 6146451 (herein known as SAKATA) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Claim Objections
Claim(s) 16,19,21,24,25,27,57,58,61,63,66,67,68,69,74,75,78,80 objected to because of the following informalities:  Claim(s) 16,19,21,24,25,27,57,58,61,63,66,67,68,69,74,75,78,80, as dependent claims, fail to follow the independent claim from which they depend.  Appropriate correction is required.

A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	This is an opportunity for the Applicant to organize the claims in their preferred order, that complies with MPEP § 608.01(n)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24,25,84 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 24 has the phrase, “a layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a layer” of claim 1 (albeit without proper antecedent basis), OR


Claim(s) 25 has the phrase, “a third layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, having “a layer” (claim 1) and “a third layer” gives a rebuttal presumption that there is ‘a second layer’, the claim language as currently set forth is unclear if ‘a second layer’ is delimited by the claim language or not.

Claim(s) 25 has the phrase, “the layer," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, for each instance of “the layer”, the phrase is unclear which of the pervious layers (note plural) is being referred too.

Claim(s) 84 has the phrase, “a gamma,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, “gamma” merely refers to a Greek letter, and since the claim language does not identify what metric that “gamma” is intended to delimit, the language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter


Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “Without acceding to the correctness of these rejections, Applicant is filing a Terminal Disclaimer to address the rejection."
page(s) 6, particularly “Accordingly, Applicant respectfully requests withdrawal to claim rejections on this ground. Rejection of Claims 1, 15, 16, 19, 21, 27, 57, 58, 61, 63, 67, 69 and 80
In response, respectfully, the Examiner does not find the argument persuasive.  The previous nonstatutory double patenting as being unpatentable over claim(s) 1,6,10,15,16,18,19,21,22,23,24,25,26,27,28 of copending Application No. 16181242(US20200139281A1) SMITH242 (reference application) rejections have been withdrawn in light of the terminal disclaimer.


Applicant argues at page(s) 7, particularly “Without acceding to the correctness of the rejection, and for the purpose of expediting prosecution, claim 1 has been cancelled and 
page(s) 7, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejections on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 1, 15, 16, 19, 21, 27, 57, 58, 61, 63, 67, 69, 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016119080 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 7, particularly “Without acceding to the correctness of the rejection, and for the purpose of expediting prosecution, claims 24 and 25 have been amended to depend from claim 10, which was not rejected on this ground. Thus, claims 24 and 25 are patentable over Li."
page(s) 7, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejections on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 has been withdrawn in light of Applicant’s amendment(s) to the claim(s).



page(s) 7, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejections on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 66, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 in view of US 6623548 (herein known as GORDON) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 8, particularly “Without acceding to the correctness of the rejection, and for the purpose of expediting prosecution, claim 74 has been amended to depend from claim 10, which was not rejected on this ground. Thus, claim 74 is patentable over Li in view of Jinka."
page(s) 8, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 in view of US 20180236389 (herein known as JINKA) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 8, particularly “Without acceding to the correctness of the rejection, and for the purpose of expediting prosecution, claim 75 has been amended to depend from claim 10, which was not rejected on this ground. Thus, claim 75 is patentable over Li in view of Silin."
page(s) 8, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 in view of US 20150053627 (herein known as SILIN) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 8, particularly “Without acceding to the correctness of the rejection, and for the purpose of expediting prosecution, claim 6 has been cancelled. Thus, its rejection on this ground is rendered moot."
page(s) 8, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140346107 (herein known as ANANTHARAMAIA H) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 8, particularly “Without acceding to the correctness of the rejection, and for the purpose of expediting prosecution, claim 6 has been cancelled. Thus, its rejection on this ground is rendered moot."
page(s) 9, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140346107 (herein known as ANANTHARAMAIA H) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 9, particularly “Without acceding to the correctness of the rejection, and for the purpose of expediting prosecution, claim 78 has been amended to depend from claim 10, which was not rejected on this ground. Thus, claim 78 is patentable over Li in view of Sakata."
page(s) 9, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim(s) 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016119080 (herein known as LI) in view of US 6146451 (herein known as SAKATA) has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776